Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 13, 21 and 29 have been amended. Claims 13-36 have been examined.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 03/10/2021 and 04/01/2021 was filed after the mailing date of the Non-Final Rejection on 02/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 13-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 13, 21 and 29, the prior art of record, alone or in combination, fails to teach the following combination of limitations in conjunction with the rest of the claimed limitations:

communicating, by a beacon of the kiosk device, with a mobile device associated with the user to awaken the mobile device;
changing, by the kiosk device, one or more parameters of a magnetic field generated by the kiosk device to encode identification information of the kiosk device into a magnetic signal that is detected by the awakened mobile device,


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J Pearson/Primary Examiner, Art Unit 2438